DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3-4 and 6 are objected to because of the following informalities: 
Claim 3 recites: “the tip” in line 7 which should read: “a tip”. 
Claim 4 recites: “wherein fixing the tilt adjusting jig” in line 3. For constancy with claim 3, examiner recommends changing to “wherein fastening the tilt adjusting jig”.
Claim 6 recites: “a tip” in line 6 which should read “the tip”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim lacks a transitional phrase. It is unclear where the body of the claim begins or ends. The metes and bounds of the claims are unclear.
Claims 1-6 each recites “assembly or disassembly method”; however only assembly method steps are recited in the claims. For example claim 1 recites: “an inner casing is installed in an outer casing” (assembly);  claim 2 recites “wherein the tilt adjusting ring is fastened to the inner casing” (assembly) and claim 4 “wherein fixing the tilt adjusting ring to the inner casing” (assembly). It is unclear what the disassembly steps are in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaus et al. (US 8,834,113 B2) hereinafter Schaus.
Regarding claim 1, Schaus teaches an assembly or disassembly method for a casing of a steam turbine (Figs. 1-2; Col. 4, lines 5-20) in which an inner casing (6, 106) is installed in an outer casing (12) (Figs. 1-2; Col. 4, lines 5-20,  and the inner casing (6, 106) and the outer casing (12) are fixed at a fixing position (inner casing (6, 106) is a cylindrical housing disposed inside outer casing (12) which is also cylindrical; although not shown in the drawing the inner casing and the outer housing are connected at a fixing position such as the forward and rear end of the housings in the direction of steam flow or axial direction),
wherein when  the inner casing (6, 106) is assembled or disassembled in a state where the fixing position and a center of gravity of the inner casing are at different positions along the axial direction of the inner casing (the center of gravity of the inner casing is at its center which is different from the fixing position along the axial direction),
a tilt adjusting jig (32, 132) is interposed between the outer casing (12) and the inner casing (6, 106) (Col. 4, line 22-Col. 5, line 29; Figs. 1-2), and the assembly or disassembly of the casing is performed while maintaining a tilt of the inner casing with the adjusting jig (by applying a downward force on alignment member 38 of the adjustment jig, the inner casing is moved upward causing it to tilt and the tilt would be maintained by continuously applying the downward force of the adjustment member; See Col. 4, line 52-Col. 5, line 29; Figs. 1-2).
Regarding claim 2, Schaus teaches all the claimed limitations as stated above in claim 1. Schaus further teaches the tilt adjustment ring is fastened to the inner casing (Figs. 1-2) and the assembly disassembly of the casing is performed maintaining the tilt of the inner casing with the adjusting jig (by applying a downward force on alignment member 38 of the adjustment jig, the inner casing is moved upward causing it to tilt and the tilt would be maintained by continuously applying the downward force of the adjustment member; See Col. 4, line 22-Col. 5, line 29; Figs. 1-2).
Regarding claim 3, Schaus teaches all the claimed limitations as stated above in claim 2. Schaus further teaches the tilt adjusting jig includes: a block (18), a first bolt (38); a second bolt (36) (Col. 4, line 22-Col. 5, line 29; Figs. 1-2); the block provided with a through screw hole (28) at one end side and a through hole (22) at the other end, the first bolt screwed into the through screw hole and the tip of the first bolt is pressed against the outer casing (12) (Col. 4, line 22-Col. 5, line 29; Figs. 1-2), and the second bolt inserted in the through hole and screwed into a hole (24) in the inner casing (6, 106) (Figs. 1-2) and the inner casing is pushed up via the second bolt by tightening the first bolt so that the tilt of the inner casing (6, 106) is adjusted (Col. 4, line 22-Col. 5, line 29; Figs. 1-2).
Regarding claim 4, Schaus teaches all the claimed limitations as stated above in claim 3. Schaus further teaches wherein fixing the tilt adjusting ring to the inner casing (6, 106) is performed by inserting the second bolt (36) through the block (18) so as to fastened the block to the inner casing, followed by pressing the tilt adjusting jig against the outer casing with the first bolt so as to fix the tilt adjusting jig in position (Col. 4, line 22-Col. 5, line 29; Figs. 1-2) (tightening the second bolt presses the tilt adjusting jig against the outer casing).
Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 7,581,922 B1) hereinafter Morimoto.
Morimoto teaches an assembly or disassembly method for a casing of a steam turbine (Figs. 1-2; Col. 1, lines 8-15) in which an inner casing (2) is installed in an outer casing (1) (Figs. 1-2; Col. 4, lines 34-47),  and the inner casing (2) and the outer casing (1) are fixed at a fixing position (at 1a) (Fig. 1)
wherein the inner casing (2) is assembled or disassembled in a state where the fixing position and a center of gravity of the inner casing are at different positions along the axial direction of the inner casing (the center of gravity of the inner casing is at its center which is different from the fixing position along the axial direction),
a tilt adjusting jig (4) is interposed between the outer casing (1) and the inner casing (2) (Col. 4, line 48-Col. 5, line 9; Figs.1-2), and the assembly or disassembly of the casing is performed while maintaining a tilt of the inner casing with the adjusting jig (Col. 4, line 48-Col. 5, line 9; Figs.1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaus in view of Morimoto.
Regarding claim 5, Schaus teaches all the claimed limitations as stated above in claim 3. Schaus further teaches the inner casing (106) is formed with a notched portion where the second bolt is located (see, Schaus, annotated FIG. 3 below), and the tilt adjustment ring is mounted to the inner casing by tightening  the second bolt via the notched portion.

    PNG
    media_image1.png
    470
    677
    media_image1.png
    Greyscale

Schaus does not disclose the inner casing includes an upper half and a lower half and the tilt adjusting jig mounted to the lower half.
However, Morimoto teaches an assembly or disassembly method for a casing of a turbine, in which an inner casing (2) is installed in an outer casing (1) (Figs. 1-3), the inner casing comprising an upper half and a lower half (Figs, 1-3, Col. 4, lines 32-47) and a tilt adjusting jig (4) mounted to the lower half for adjusting a tilt of the inner casing (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schaus such that the inner casing comprises an upper half and a lower half and the tilt adjusting jig mounted to the lower half as taught by  Morimoto as all claimed parts were known and would have yielded none but an expected result; namely easing the assembly or disassembly of the casing and adjusting the tilt of the inner case via the lower half.
Regarding claim 6, Schaus teaches all the claimed limitations as stated above in claim 3. Schaus further teaches the tilt of the inner casing is adjusted by tightening the first bolt (38) to bring a tip of the first bolt into abutment against a top side the inner casing and further tightening the first bolt to produce in the block (18) having the one end side fixed in position by the first bolt, a force pushing up the inner casing secured to the other end side of the block by the second bolt (36), so that the force acts to correct the tilt in the inner casing (Col. 4, line 22-Col. 5, line 29; Figs. 1-3).
Schaus does not disclose the inner casing and the upper casing each includes an upper half and a lower half and the tilt adjusting jig mounted to the lower half and the tip of the first bolt is into abutment against the lower half.
However, Morimoto teaches an assembly or disassembly method for a casing of a turbine, in which an inner casing (2) is installed in an outer casing (1) (Figs. 1-2), each of the  inner casing and outer casing comprising an upper half and a lower half (Figs, 1-2, Col. 4, lines 32-47) and a tilt adjusting jig (4) mounted to the lower half for adjusting a tilt of the inner casing (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Schaus such that the inner casing and the outer casing each include a lower half and an upper half as taught by Morimoto as this would further ease assembling of the steam turbine casing. Since in Morimoto the adjusting jig is mounted to lower half, the combination would disclose: the tip of the first bolt is into abutment against the lower half.
Regarding claim 7, Schaus as modified by Morimoto teaches all the claimed limitations as stated above in claim 6. Schaus as modified by Morimoto further teaches a lower base of the block(18) has a step (note that block 18 is in L shaped defining a step (Schaus; Figs. 1-2) where an inner casing side surface and an outer casing side surface are varied in height  (Schaus; Figs. 1-2), and when the tilt of the inner casing is adjusted, the step permits the assembly of the tilt adjusting jig even in a state where the inner casing is tilted (Figs. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,112,582 A and US 8,870,529 B2 each discloses a tilt adjusting jig for positioning an inner casing with respect to an outer casing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745